Citation Nr: 0524113	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  99-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for cataracts, maldistribution of 
body fat, fluctuating blood pressure, muscle weakness, immune 
system deficiency, mood changes, slow healing wounds, 
sleeping difficulties, stomach disorder, and joint pains, all 
claimed to be the result of Prednisone treatment prescribed 
by VA. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which denied the veteran's claim for 
disability compensation benefits under Section 1151, for the 
medical conditions listed above.

The Board remanded the case in February 2001, and then again 
in December 2003, for additional development.  The Detroit, 
Michigan, RO currently has control of the veteran's claims 
file.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The competent medical evidence of record does not 
demonstrate that the claimed cataracts, maldistribution of 
body fat, fluctuating blood pressure, muscle weakness, immune 
system deficiency, mood changes, slow healing wounds, 
sleeping difficulties, stomach disorder, and joint pains, 
were proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care, or were 
proximately caused by an event not reasonably foreseeable. 

CONCLUSION OF LAW

The criteria for disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for cataracts, maldistribution of body 
fat, fluctuating blood pressure, muscle weakness, immune 
system deficiency, mood changes, slow healing wounds, 
sleeping difficulties, stomach disorder, and joint pains, all 
claimed to be the result of Prednisone treatment prescribed 
by VA, have not been met.  38 U.S.C.A. § 1151  (West 2002 & 
Supp. 2005); 69 Fed. Reg. 46,433 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361) (effective September 2, 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA):

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; (4) VA must 
request that the claimant provide any evidence or information 
in his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 
38 C.F.R. § 3.159(b)(1).  The Court has recently held, 
however, that failure to explicitly tell a claimant to submit 
relevant evidence in the claimant's possession was generally 
not prejudicial to the claimant.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With regard to element (1), the Board notes that the Reno, 
Nevada, RO sent to the veteran a VCAA notice letter in May 
2005.  That letter listed the issue on appeal and informed 
the veteran of the type of information and evidence necessary 
to establish entitlement to the disability compensation 
benefits that the veteran is seeking under Section 1151.
 
With regard to elements (2) and (3), the May 2005 VCAA 
letter, as well as an earlier VCAA letter, issued by the 
Appeals Management Center in Washington, D.C., in March 2004, 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records or records 
held by any other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  The 
letters also informed the veteran that VA would also provide 
him with a medical examination, or would obtain a medical 
opinion, if VA were of the opinion that such additional 
action was necessary to make a decision on his claim.

Finally, with respect to element (4), the May 2005 VCAA 
letter contained specific advice to the veteran that "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know," and that 
"[i]f the information or evidence is in your possession, 
please send it to us."

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

Although VCAA notice was not given prior to the first 
adjudication of the claim on appeal, any defect with respect 
to the timing of the VCAA notice requirement in the pre-VCAA 
adjudication was harmless.  VA furnished notice prior to 
issuing a June 2005 supplemental statement of the case 
(SSOC), and prior to returning the case to the Board.  Thus, 
the veteran had the opportunity for a de novo review of 
evidence furnished in response to the VCAA notice.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

The Board finds that the duty to assist has been fulfilled 
with respect to the claim on appeal.  VA has secured all VA 
treatment records, to include Social Security Administration 
(SSA) records, and scheduled the veteran for VA medical 
examinations, which were conducted in April 2004 and May 
2005.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the matter on 
appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background:

The record shows that the veteran was admitted on December 
14, 1990 to the VA Medical Center (VAMC) in San Francisco, 
California, with a two-and-a-half week history of 
intermittent hemoptysis, and renal insufficiency.  (The term 
"hemoptysis" refers to the expectoration of blood, or of 
blood-stained sputum.  Shockley v. West, 11 Vet. App. 208, 
210 (1998).)  He remained hospitalized until January 18, 
1991.  According to the discharge summary, the veteran had 
been in good health until approximately two weeks prior to 
the admission, when he had developed a cough that had 
gradually become associated with blood-tinged sputum and 
later on had progressed to frank blood, accompanied by non-
bloody emesis, nausea, and fever.

The veteran had initially sought medical help from his local 
physician, who had prescribed an antibiotic, which had only 
resulted in mild improvement of the symptoms.  No blood work 
or X-rays had been obtained at that time.  On December 10, 
and also two days later, the veteran had returned to the 
VAMC, where a chest X-ray revealed a very fine, growing, 
glass-appearing infiltrate near the right hilar area.  He had 
been given Pseudoephedrine, as well as Diphenhydramine, for 
his symptoms, and sent back home.  He returned to the VAMC on 
December 14, due to recurrence of his hemoptysis, nausea, and 
fever, and new symptoms including lightheadedness, mild 
right-sided dull chest pain, and progressive shortness of 
breath.  He was hospitalized that day.

At the time of admission, Benadryl and Pseudoephedrine were 
noted to be the medications taken.  The veteran gave a 
history of smoking one to one-and-a-half packs of cigarettes 
every day for the past 25 years, and said that he drank one 
six-pack of beer every day, although he reported little to no 
alcohol consumption in the past two weeks.  

A comprehensive physical examination, and extensive 
laboratory studies, were performed during the month-plus 
admission, and it was noted that the hospital course had been 
significant for a diagnosis of rule out pulmonary renal 
syndrome, with the following major diagnoses on the 
differential list:  Goodpasture's syndrome, Wegener's 
granulomatosis, infectious endocarditis, systemic necrotizing 
vasculitis, hemolytic uremic syndrome, systemic lupus 
erythematosus, cryoglobular anemia, and primary renal 
insufficiency, with concurrent hemoptysis, secondary to 
uremic platelet dysfunction.

It was noted that, on the veteran's first hospital day, he 
was transfused, without complication, with two units of 
packed red blood cells, which raised his hematocrit levels, 
and that he was also started on steroids, with Prednisone 50 
mg. administered orally "q.d." (i.e., daily).  (Prednisone 
is a steroid used in the treatment of various diseases, 
including respiratory diseases such as symptomatic 
sarcoidosis.  Carbino v. Gober, 10 Vet. App. 507, 508 
(1997).)  Also, because of the massive amount of bloody 
pulmonary secretion seen on bronchoscopy, the veteran's 
worsened chest X-rays, and his worsened renal function, the 
pulmonary and renal consulting teams recommended high-dose 
steroid therapy, as well as sedatoxic agents on the third day 
of the admission.  As a result, the veteran was started on 
Cytoxan, at a dose of 2 mg/kg per day, as well as Solu-
Medrol, 125 mg, administered intravenously.  It was felt that 
the veteran would also benefit from plasmapheresis, given the 
high likelihood that his clinical situation could be 
explained by Goodpasture's syndrome.

As of the date of discharge, it was noted that the exact 
etiology of the veteran's pulmonary hemorrhage and renal 
insufficiency was not known, but that Goodpasture's syndrome 
was a likely possibility.  The following discharge 
medications were listed:  Solu-Medrol, Cytoxan, Benadryl, and 
Guaifenesin, with codeine.

An addendum to the above discharge summary, notes that the 
veteran was started on Prednisone, 50 mg. orally, per day, 
which was increased during the admission to 60 mgs. per day.  
The veteran's linear staining on a renal biopsy was felt most 
consistent with a diagnosis of Goodpasture's syndrome.

The addendum also indicates that, despite the lack of 
improvement in his renal situation, the veteran fortunately 
had had good clinical response to the treatment regimen from 
a pulmonary standpoint, with oxygen supplemental requirements 
decreasing, and the chest X-rays continuing to show gradual 
and steady improvement.  It was further noted that, at the 
time of his discharge, it was determined that the veteran 
would be maintained on Cytoxan and Prednisone, tapering the 
Prednisone from a level of 45 mgs., orally, per day, 
gradually down to a level of 20 mgs., orally, per day, over 
the next five months.  Thereafter, he would be tapered down 
from 20 mgs., orally, per day, down to zero, over the ensuing 
six months.

Medical records from Santa Rosa Memorial Hospital dated in 
December 1991 indicate that the veteran had been diagnosed 
with Goodpasture's syndrome a year earlier, that he had been 
treated with Cytoxan and Prednisone, and that "[h]e was 
tapered on the [P]rednisone nicely for his pulmonary 
symptoms."  The veteran had been off the Prednisone for six 
months now, and had been completely asymptomatic, from the 
point of view of his pulmonary symptomatology.
However, he had not recovered renal function, and had been on 
hemodialysis since that time.  Current medications were 
Reglan and Zantac, as well as vitamins, iron, and calcium.  
There were no complaints at the time of this consultation 
such as fevers, cough, sputum production, chest pain, or 
shortness of breath.  The appetite was good, there was no 
nausea or vomiting, and bowel movements were regular.

Medical examination at the time of the above consultation 
revealed a dry weight of 64 kilos, with no edema, no heart 
enlargement, gallops, or murmurs, clear lungs, a soft 
abdomen, no masses or organomegaly, and a normal "CNS" 
(central nervous system) exam.  A diagnosis of end-stage 
renal disease, secondary to Goodpasture's syndrome diagnosed 
a year ago, was confirmed, and the plan was listed as a 
cadaveric renal transplant.

The record confirms that the planned cadaveric renal 
transplant was performed, a few days after the above 
consultation, in December 1991.  The operation report from 
that surgery reveals a normal procedure, with no 
complications.

In December 1999, the veteran's representative submitted to 
the RO a two-page document that she identified as 
"medication instructions for PREDNISONE 1MG TAB."  The 
document explains that Prednisone belongs to the family of 
medicines called corticosteroids and that "it is like 
cortisone, which is needed for good health."  The document 
also explains that, if the body does not make enough 
cortisone, this medicine may be used, and that it is usually 
used to treat bad allergies or skin problems, as well as 
asthma, arthritis, and "other conditions."  Possible side 
effects of taking Prednisone, according to this document, 
include decreased or blurred vision, confusion, mental 
depression, mood or mental changes, continuing stomach pain 
or burning, an irregular heartbeat, muscle cramps, pain, 
weakness, rapid weight gain, indigestion, and trouble 
sleeping.

VA outpatient medical records produced during the pendency of 
this appeal confirm diagnoses that include gastroesophageal 
reflux disease (GERD), degenerative joint disease (DJD) of 
both shoulders, chronic obstructive pulmonary disease (COPD), 
rotoscoliosis of the lumbar spine, hypertension, and 
depression.

On VA general medical examination in April 2004, the examiner 
noted his review of the claims folders, referenced the 
pertinent medical history, and stated the following:

Goodpasture's syndrome is brought about 
by glomerular basement membrane immune 
problems that can result in total renal 
failure.  If the basement membranes of 
the lungs are involved, the bleeding into 
lung tissue is even more an acute problem 
than the renal disease.  Prompt treatment 
with high dose steroids and anticancer 
medication, as well as plasmaphoresis 
must be undertaken in an attempt to stop 
the lung bleeding and also to minimize 
the damage to the kidneys.  

These procedures were undertaken and the 
lung bleeding did stop, although he was 
given a couple of transfusions in order 
to stabilize that.  The kidneys continued 
on despite therapy, however, to 
deteriorate.  He went into renal failure 
requiring renal transplant after one year 
of renal dialysis.  He then continued 
from that on in the rest of his life with 
steroids and anti-rejection medications 
that lower his immune system.  

The complaints that he has in the 
questions on the request for disability 
are certainly complications that are 
known and expected with long-term 
steroids and anti-rejection medications.  

He is experiencing exactly what is listed 
as maldistributed body fat, muscle 
weakness, immune system deficiency, 
sleeping difficulties, mood changes, 
abdominal complaints, and joint pain, as 
well as osteoporosis [all of which] are 
expected with the medications that he has 
been using and will continue to use.

The examiner also pointed out that the veteran had developed 
early cataracts, and had gained weight, from his initial 135 
pounds, up to 205 pounds.  The veteran reportedly experienced 
weakness, even to the point that there were times when he 
could not open jars, and said that he had been diagnosed with 
GERD and Barrett's esophagus.  He had also been diagnosed 
with borderline obstructive sleep apnea, for which he had 
been given a steroid nasal spray.  He had had surgery on both 
knees in the past, due to skiing accidents, "and not related 
to military [service] or to his Goodpasture's syndrome."

On physical examination, the veteran was noted to have "the 
moon-shaped face of chronic [P]rednisone use," and to also 
have a "slight[ly] humped back on the upper thoracic 
spine."  The veteran had experienced impingement syndrome of 
the shoulders, without evidence of tendon tear or rotator 
cuff problems, the later of which the examiner said would be 
due to Prednisone use.  The veteran was showing some 
development of osteoarthritis, which the Prednisone had not 
stopped.  There was a trace of pretibial edema, "which is 
not unusual with [P]rednisone."  The lungs were clear to 
percussion and auscultation, even though the veteran had 
continued to smoke.  The heart had regular rhythm and rate, 
without murmur or enlargement, and the abdomen was obese, 
soft, and nontender.  There was no sensory loss in the 
extremities, and the peripheral pulses were full and equal.

The VA examiner stated that the veteran was in the process of 
developing diabetes mellitus, type II, "which can be 
aggravated by [P]rednisone and for which there is a positive 
family history."  Regarding a number of lesions removed from 
the veteran's skin, the examiner indicated that the skin of 
chronic renal patients did tend to be more sun-sensitive than 
the skin in other individuals.  He also noted that there was 
no external evidence of GERD, but that there was pathological 
evidence of Barrett's esophagus.  He then offered the 
following opinion:

The [veteran] developed a severe renal 
disease, which has not been officially 
connected to Agent Orange and occurred 
well after his military service.  He 
received at the San Francisco VA[MC,] and 
then [at the] University of California[,] 
prompt and appropriate therapy once the 
diagnosis of Goodpasture's syndrome was 
made.  Despite the therapy, as can happen 
in the high percentage of Goodpasture's 
patients, kidneys went on to fail 
requiring renal transplant after renal 
dialysis.  He has been fortunate through 
the use of many medications to avoid 
rejection and to have improved his renal 
failure through the transplant procedure.  
He must, however continue to take 
[P]rednisone and antirejection 
medications for the rest of his life.  
The weakness and symptomatologies, 
otherwise[,] which he is experiencing are 
known and expected complications of these 
powerful medications.

Also in April 2004, the veteran underwent a VA eye 
examination.  The examiner noted review of the claims 
folders.  He also stated that the veteran presented with 
complaints of blurred midrange vision and a report of having 
cataracts, although there was no eye pain and the distance 
vision was good.  It was noted that the veteran had started 
treatment in 1991 for Goodpasture's syndrome, that the 
beginning dosage of Prednisone had been in the 60 mg range 
and that, as of the date of the examination, he was taking 10 
mg of that medication, on a daily basis.  There was no 
current ophthalmic treatment.  The examiner diagnosed age-
related cataracts, bilaterally, myopia, with astigmatism, 
also bilaterally, and normal vision with correction.  He also 
offered the following opinion, "There is no evidence of any 
lenticular changes secondary to [P]rednisone administration 
since 1991."

VA medical records produced in 2005 confirm that the list of 
the medications currently being taken by the veteran included 
Prednisone, 5 mg.

On VA re-examination in May 2005, the examiner noted review, 
"in detail," of the veteran's "extensive" record, 
currently comprising of four claims files.  The examiner 
noted that a diagnosis of renal disease had been given 22 
years after service, that the veteran had been on Prednisone 
since 1991, at which time he had had a renal transplant, and 
that the veteran's current extensive list of medications 
included Prednisone, 10 mgs. per day.

The physical examination was essentially negative, other than 
for the presence of a well-healed surgical scar in the right 
lower quadrant, secondary to the renal transplant, and 
surgical scars on both knees.  The examiner offered the 
following comments:

DIAGNOSES:

1.  Chronic kidney disease with renal 
transplant.
2.  Hypertension, stable.
3.  Diabetes.
4.  Immunosuppresion.

MEDICAL OPINION:  It is the medical 
opinion of the examining physician with 
the information available to me at this 
time that there is concurrence with the 
last C&P [medical examination] done [in 
April 20]04 and the Nephrology consult 
done in Ann Arbor of this year that the 
veteran's circumstances are to be 
expected from the use of his [P]rednisone 
which has allowed him to maintain his 
renal transplant without rejecting the 
transplanted kidney with this, the 
veteran's life has been sustained.

The veteran's SSA records, reveal he has been deemed 
disabled, for SSA purposes, since January 1991, on account of 
a primary diagnosis of chronic renal failure.

III. Legal analysis:

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  69 Fed. Reg. 46,433 (Aug. 
3, 2004); (to be codified at 38 C.F.R. § 3.361(c)(1)).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  69 Fed. Reg. 
46,433 (Aug. 3, 2004); (to be codified at 38 C.F.R. § 
3.361(d)).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death, and (i) that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (effective September 2, 
2004).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) 
(effective September 2, 2004).

The law applicable to the veteran's claim has undergone 
changes in interpretation and substance in recent years.  
Effective for claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 now precludes awarding benefits in the 
absence of evidence of VA negligence or an unforeseen event.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998); as well as 
the above-cited current version of 38 C.F.R. § 3.361 (in 
effect since September 2, 2004, but applicable to all claims 
filed on or after October 1, 1997).  In the present case, the 
veteran's claim for benefits under Section 1151 was filed in 
March 1998.  Evidence of an unforeseen event or evidence of 
VA negligence is therefore required for this claim to be 
granted.

In regards to the claimed cataracts, the record confirms the 
diagnosis in both eyes, but the VA specialist who examined 
the veteran in April 2004 unequivocally stated that the 
bilateral eye disability was age related and that there was 
no evidence of any related changes being secondary to the 
veteran's use of Prednisone since 1991.  There is no 
competent evidence in the veteran's voluminous record 
indicating, or even suggesting, that this disability is the 
result of the administration of Prednisone, or any other 
medical treatment furnished by VA.
 
In regards to the remaining complaints (maldistribution of 
body fat, fluctuating blood pressure, muscle weakness, immune 
system deficiency, mood changes, slow healing wounds, 
sleeping difficulties, stomach disorder, and joint pains), 
the Board notes that several diagnoses have been rendered 
during the pendency of this appeal that seem to objectively 
confirm the current manifestation of certain disabilities 
associated with some of these symptoms.  Specifically, there 
are diagnoses of GERD and Barrett's esophagus (which may be 
related to the stomach-related complaints); DJD of the 
shoulders and rotoscoliosis of the lumbar spine (which may be 
related to the veteran's complaints of "joint pains"); 
hypertension (which may be related to the veteran's 
complaints of "fluctuating blood pressure"); depression 
(which may be related to the veteran's complaints of "mood 
changes"); and sleep apnea (which may be related to the 
veteran's complaints of "sleeping difficulties").
 
The above fact notwithstanding, the two VA physicians who 
examined the veteran in April 2004 and May 2005 concluded 
that, while the claimed symptoms seemed to have been a direct 
result of the veteran's use of VA-prescribed Prednisone, they 
were all "known and expected complications" associated with 
this medication, which had actually prevented the veteran's 
body from rejecting the transplanted kidney and essentially 
prolonged his life.  These medical opinions, which have been 
rendered after thorough and careful analyses of the 
evidentiary record, clearly demonstrate that the claimed 
"disabilities," even if currently manifested, are not the 
result of VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault in 
furnishing medical treatment, nor the result of an event not 
reasonably foreseeable.

The veteran has not claimed, nor the record shows, that he is 
a medical expert, capable of rendering medical opinions.  
Therefore, as a lay person, without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Inasmuch as all the competent evidence is to the effect that 
the claimed conditions are "known and expected 
complications," rather than complications arising from 
negligence by VA or an event not reasonably foreseeable; or 
are unrelated to Prednisone use, the weight of the evidence 
is against the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
cataracts, maldistribution of body fat, fluctuating blood 
pressure, muscle weakness, immune system deficiency, mood 
changes, slow healing wounds, sleeping difficulties, stomach 
disorder, and joint pains, all claimed to be the result of 
Prednisone treatment prescribed by VA, is denied.


ORDER

Disability compensation under the provisions of 38 U.S.C.A. § 
1151 for cataracts, maldistribution of body fat, fluctuating 
blood pressure, muscle weakness, immune system deficiency, 
mood changes, slow healing wounds, sleeping difficulties, 
stomach disorder, and joint pains, all claimed to be the 
result of Prednisone treatment prescribed by VA, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


